Title: To John Adams from John Jay, 26 July 1783
From: Jay, John
To: Adams, John


          Dear Sir
            Passy 26 July 1783—
          I hope I may by this Time congratulate You on your safe Arrival, and happy meeting with your Son at amsterdam. Mr. Laurens is here, & in better Health than I have heretofore seen him since he left America— His Stay will probably be short, for his Permission to return creates Doubts in his Mind as to the Propriety of his continuing to act with us, unless by our particular Request; and Mr Hartley has as yet no Answer from his Court. Mr Laurens talks of returning this Fall—
          as this Letter may be inspected before it reaches you, it will not be very interesting. The Draft of a Treaty with Denmarck is prepared, and will be sent I beleive with Barney. I’ve not seen it— Mr Laurens thinks a change in the british Ministry probable, but of whom the next will be formed is uncertain. We have had no Accounts from America since you left us, except certain Paragraphs in English News papers which you have doubtless seen—
          I consider your Loan as in some degree our Spes altera, and hope you will be able to render it at least equal to our present Exigences. You would derive honor, & our Country Advantage from it.
          Should any thing worth communicating occur, you shall hear from me again. present my Compts. to your Son, & believe me to be with great Esteem & Regard / Dear Sir / Your most obt. Servt.
          John Jay
        